Exhibit 10.1

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the
“Second Amendment”) dated May 8, 2013, is by and among StoneMor GP LLC, a
Delaware limited liability company (the “General Partner”), StoneMor Partners
L.P., a Delaware limited partnership (the “Partnership”), StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), the
Subsidiaries of the Operating Company set forth on the signature pages hereto
(together with the Operating Company, each individually a “Borrower” and
collectively, the “Borrowers” and together with the General Partner and the
Partnership, each individually a “Credit Party” and collectively, the “Credit
Parties”), the Lenders party hereto, and Bank of America, N.A., a national
banking association, as Administrative Agent for the benefit of the Lenders (in
such capacity, the “Administrative Agent”), and as Swing Line Lender and L/C
Issuer.

BACKGROUND

A. Pursuant to that certain Third Amended and Restated Credit Agreement, entered
into on January 19, 2012, by and among the parties hereto, as amended by a First
Amendment dated February 19, 2013 (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”), the Lenders agreed,
inter alia, to extend to the Borrowers revolving credit facility in the maximum
aggregate principal amount of One Hundred Forty Million Dollars ($140,000,000).

B. The Borrowers have requested that the Lenders permit the Borrowers to
refinance their 10.250% senior unsecured notes in an aggregate amount of One
Hundred Fifty Million Dollars ($150,000,000), having a maturity of December 1,
2017 (the “Existing High Yield Notes”), issued under that certain Indenture,
dated as of November 24, 2009, among the Operating Company, certain other Credit
Parties and Wilmington Trust FSB, as trustee (the “Existing High Yield Note
Indenture”) with a portion of the proceeds of an issuance of Future High Yield
Notes (the “Replacement High Yield Notes”) to be issued under a similar
Indenture, (the “Replacement High Yield Indenture”) and to permit High Yield
Notes to remain outstanding, from time to time, in an amount not to exceed
$225,000,000 (or up to $250,000,000 until December 1, 2013), subject to the
delivery of this Second Amendment.

C. The Lenders party hereto are willing to agree to such amendments on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

(b) The following terms set forth in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the

 

1



--------------------------------------------------------------------------------

most recently completed Measurement Period; provided, however, that for any
Measurement Period ending before December 1, 2013, Consolidated Funded
Indebtedness shall be reduced by an amount equal to the Reserve Fund Amount.

“Future High Yield Notes” means any senior unsecured notes issued after the
Closing Date, from time to time, pursuant to, and in accordance with a High
Yield Indenture (including any Replacement High Yield Notes, meeting each of the
following requirements: (a) such notes are in an aggregate original principal
amount that, when aggregated with the aggregate principal amount of the High
Yield Notes then outstanding, does not exceed the limitation set forth in
Section 7.02(m); (b) the terms of such notes are substantially similar in all
material respects to, or are more favorable to the Credit Parties than, the High
Yield Notes then outstanding (provided that (i) the scheduled maturity date for
any principal payment under such notes shall not be prior to December 1, 2017
and (ii) the interest rate payable on such notes shall be a market rate for the
issuance of such notes at the time issued); (c) no Default or Event of Default
has occurred and is continuing or would result from the issuance of such notes;
and (d) the Borrowers shall have delivered to the Administrative Agent, not less
than ten (10) Business Days prior to the date of the issuance of such notes (or
such shorter period as the Administrative Agent may agree to in writing), a pro
forma Compliance Certificate showing compliance, on a Pro Forma Basis (for the
related Calculation Period), with the covenants set forth in Section 7.11
immediately after giving effect to the issuance of such notes. For the sake of
clarity, any Credit Party that is an obligor under the Existing High Yield
Indenture (including the Partnership) may be an issuer of Future High Yield
Notes.

“High Yield Documents” means each High Yield Note Indenture, any High Yield
Notes, and the related guarantees, notes and all other agreements, instruments
and other documents pursuant to which any High Yield Notes have been or will be
issued or otherwise setting forth the terms of such High Yield Notes or
otherwise entered into in connection with a High Yield Indenture, as each may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“High Yield Note Indenture” means (a) the Existing High Yield Note Indenture,
and (b) any Replacement High Yield Note Indenture, each as the same may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.

“High Yield Notes” means the Exiting High Yield Notes, together with any Future
High Yield Notes, each issued pursuant to a High Yield Indenture, in each case,
as the same may be amended, restated, modified, extended, renewed, replaced or
supplemented from time to time.

(c) The following terms set forth below are hereby added to Section 1.01 of the
Credit Agreement in their entirety as follows:

“Existing High Yield Note Indenture” has the meaning given to such term in the
background of the Second Amendment.

“Existing High Yield Notes” has the meaning given to such term in the background
of the Second Amendment.

“Reserve Fund Amount” means the portion of the proceeds of an issuance of
Replacement High Yield Notes, which proceeds have been deposited and held in a

 

2



--------------------------------------------------------------------------------

restricted deposit or securities account with the Administrative Agent and set
aside to provide funds to enable the redemption of any Existing High Yield Notes
outstanding following the issuance of the Replacement High Yield Notes.

“Replacement High Yield Indenture” has the meaning given to such term in the
background of the Second Amendment.

“Replacement High Yield Notes” has the meaning given to such term in the
background of the Second Amendment.

“Second Amendment” means the Second Amendment to this Agreement, dated May 8,
2013.

“Temporary High Yield Cap” means the greater of (a) $225,000,000 and (b) the
lesser of (i) $250,000,000 and (ii) $150,000,000 plus the Reserve Fund Amount.

(d) Subsection (h) of the definition of “Consolidated EBITDA” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(h) reasonable fees, charges, costs and expenses, without duplication, incurred
in connection with (i) the Eighth Amendment to the Prior Credit Agreement and
Refinancing Issuance (as defined therein), (ii) the Senior Note Refinancing (as
defined in the Prior Credit Agreement), (iii) the Existing Credit Agreement,
(iv) this Agreement and the other Credit Documents, including any future
amendment, restatement, supplement or other modification of this Agreement or
any of the other Credit Documents, and (v) to the extent permitted hereunder,
(A) the issuance of Equity Interests and debt securities by the Partnership, and
(B) the refinancing of High Yield Notes with the proceeds of Future High Yield
Notes, including prepaid interest and early redemption premium (it being agreed
that the addback described in this clause (h) shall be permitted with respect to
each amendment or other transaction described in this clause (h) irrespective of
whether such amendment or transaction is actually consummated);”

2. Amendment to Section 7.02. Paragraph (m) of Section 7.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(m) Indebtedness evidenced by High Yield Notes in an aggregate outstanding
principal amount not in excess of (i) the Temporary High Yield Cap, prior to
December 1, 2013, and (ii) $225,000,000 at any time on or after December 1,
2013; provided that (A) at any time that Existing High Yield Notes and
Replacement High Yield Notes are at the same time deemed to be outstanding (i.e.
not satisfied and discharged under the terms of a High Yield Note Indenture),
the Reserve Fund Amount shall not be less than 110% of the outstanding principal
balance of the Existing High Yield Notes, and (B) following issuance of the
Replacement High Yield Notes, to the extent any Existing High Yield Notes are
not then tendered and redeemed, the Borrowers shall cause such Existing High
Yield Notes to be redeemed in full not later than December 1, 2013. For the sake
of clarity, if the Reserve Fund Amount is less than the amount necessary to
redeem the Existing High Yield Notes in full on or before such redemption date
(a “deficiency”), the Credit Parties shall pay such deficiency on such
redemption date.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment and any other
documents which the Administrative Agent requires such Credit Party to deliver
hereunder (this Second Amendment and any such additional documents delivered in
connection with the Second Amendment are herein referred to as the “Second
Amendment Documents”); and (ii) all actions, corporate or otherwise, necessary
or appropriate for the due execution and full performance by such Credit Party
of the Second Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Second Amendment and the
other Second Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Second Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(iii) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, any Credit Party;

(d) No Default. Immediately after giving effect to this Second Amendment, no
Default or Event of Default has occurred and is continuing;

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2012; and

(f) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since January 19, 2012 (or such later date as
any such organizational documents were initially adopted), except as previously
disclosed to the Administrative Agent in writing, certified copies of which have
been previously provided to the Lenders.

4. Conditions to Effectiveness of Amendment. This Second Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) Second Amendment. This Second Amendment, duly executed by the Credit Parties
and Required Lenders;

 

4



--------------------------------------------------------------------------------

(b) Working Fee. Payment to each Lender signing this Second Amendment of a fee
in the amount of $5,000, which shall be fully earned by each such Lender, and
due and payable by the Borrowers on the date hereof;

(c) Other Fees and Expenses. Payment to the Administrative Agent, in immediately
available funds, of all amounts necessary to reimburse the Administrative Agent
for the reasonable fees and costs incurred by the Administrative Agent in
connection with the preparation and execution of this Second Amendment and any
other Credit Document, including, without limitation, all fees and costs
incurred by the Administrative Agent’s attorneys;

(d) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Second Amendment, if any; and

(e) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

5. No Waiver; Ratification. The execution, delivery and performance of this
Second Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement or any other Credit Document and the
agreements and documents executed in connection therewith or (b) constitute a
waiver of any provision thereof. Except as expressly modified hereby, all terms,
conditions and provisions of the Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed by
each of the Credit Parties. Nothing contained herein constitutes an agreement or
obligation by the Administrative Agent or the Lenders to grant any further
amendments to the Credit Agreement or any of the other Credit Documents.

6. Acknowledgments. To induce the Administrative Agent and the Lenders party
hereto to enter into this Second Amendment, the Credit Parties acknowledge,
agree, warrant, and represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties; (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Credit Documents are valid, legal
and binding, properly recorded or filed and first priority perfected liens and
security interests (subject to Permitted Liens); and (iii) the Credit Parties
hereby waive any and all defenses, set offs and counterclaims which they,
whether jointly or severally, may have or claim to have against each of the
Secured Parties as of the date hereof.

(b) No Waiver of Existing Defaults. No Default or Event of Default exists
immediately after giving effect to this Second Amendment. Nothing in this Second
Amendment nor any communication between any Secured Party, any Credit Party or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of (i) any Default or Event of Default arising as
a result of the foregoing representation proving to be false or incorrect in any
material respect, or (ii) any rights or remedies which any Secured Party has
against any Credit Party under the Credit Agreement or any other Credit Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.

 

5



--------------------------------------------------------------------------------

7. Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8. Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

9. Headings. The headings of the sections of this Second Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Second
Amendment.

10. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Second
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Second Amendment.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to Third Amended and Restated
Credit Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Timothy K. Yost

Name:   Timothy K. Yost Title:   Chief Financial Officer and Secretary
Partnership: STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC   its General Partner
By:  

/s/ Timothy K. Yost

Name:   Timothy K. Yost Title:   Chief Financial Officer and Secretary Operating
Company: STONEMOR OPERATING LLC By:  

/s/ Timothy K. Yost

Name:   Timothy K. Yost Title:   Chief Financial Officer and Secretary

 

Borrowers’ Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc. Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Kingwood Memorial Park Association

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

 

By:  

/s/ Michael Stache

  Michael Stache, as President for each of the above named   Credit Parties
other than Bethel Cemetery Association and Assistant Secretary for Bethel
Cemetery Association  

 

Borrowers’ Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

SCI Puerto Rico Funeral and Cemetery Services, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Michael Stache

  Michael Stache   President

 

Borrowers’ Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

 

By:  

/s/ Michael Stache

  Michael Stache   President

 

Borrowers’ Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

StoneMor Florida LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Michael Stache

  Michael Stache   President

 

Borrowers’ Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Rosanne Parsill

Name:   Rosanne Parsill Title:   Vice President

 

Administrative Agent’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ Scott G. Axelrod

Name:   Scott G. Axelrod Title:   Vice President

 

Lender’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:   Allison Sardo Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Susan Schwartz

Name:   Susan Schwartz Title:   Vice President

 

Lender’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FOX CHASE BANK By:  

/s/ Matthew Gubicza

Name:   Matthew Gubicza Title:   Vice President

 

Lender’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Kent Nelson

Name:   Kent Nelson Title:   Senior Vice President

 

Lender’s Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement